Citation Nr: 1437582	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1977 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Regional Office (RO) in Louisville, Kentucky, that denied service connection for bilateral hearing loss and service connection for tinnitus.

The Board notes that one of the issues certified on appeal was service connection for bilateral hearing loss.  However, as will be discussed below, because the evidence of record shows that the Veteran had left ear hearing loss that existed prior to service, the Board finds that the Veteran's hearing loss claim is better addressed as two separate issues, as reflected on the title page.

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is not related to service.

2.  Right ear hearing loss was not manifest during service, or to a compensable degree within one year of separation from service, and is not related to service.


	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus during service, specifically as a result of noise exposure while driving amphibious assault (Amtrak) vehicles during service.  The Veteran's service treatment records reflect that on his enlistment examination in March 1977, he denied a history of ear trouble and hearing loss.  On his service-department exit examination in July 1980, he noted on his Report of Medical History that he either had experienced or is currently experiencing "[e]ar, nose, or throat trouble."  The Board notes that his service treatment records do contain an entry from August 1978 regarding sinus and chest congestion issues.  His remaining service treatment records reveal no complaints referable to tinnitus.  Given the proximity in time between his July 1980 endorsement, the service treatment record for sinus and chest congestion, and the otherwise notable lack of symptoms, treatment or complaints referable to his ears, the Board finds that the Veteran's otherwise ambiguous endorsement in July 1980 regarding "[e]ar, nose, or throat trouble" relates to his August 1978 sinus treatment rather than a reference to his ears.

The Veteran is competent to testify on symptoms capable of lay observation such as tinnitus.  During his VA medical examination in September 2010, the Veteran stated he first noticed tinnitus "eight to nine years ago."  According to his initial service connection claim for tinnitus in June 2010, the Veteran endorsed its onset date as 1977.  He also said in a supporting statement from June 2011 that while in service he was exposed to excessive noise in the form of Amtrak vehicles and frequently using guns without ear protection on firing ranges.  

The Board may consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the lack of treatment records indicating complaints of tinnitus since service separation, the September 2010 VA examiner ultimately concluded that the Veteran's current tinnitus was "less likely as not the result of military acoustic trauma."  While the lack of complaints of tinnitus after separation cannot alone support the examiner's conclusion, the Board notes that the examiner also opined that the "possibility that the tinnitus is related to his head trauma and brain injury as the result of an occupational fall that left him comatose for several weeks cannot be discounted."  

The Board has considered the Veteran's statements regarding the etiology of tinnitus, and finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value than his previous, more contemporaneous in-service history and the findings at service separation, the absence of complaints or treatment for years after service, and the September 2010 VA examination and opinion including the Veteran's endorsement on-set many years after service.  In addition, because his statements regarding the onset of tinnitus are inconsistent, they tend to make the evidence less reliable and probative.  For these reasons, the Board finds that the weight of the evidence is against a finding that current tinnitus is related to his active military service.  Therefore, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

The Veteran contends that he was exposed to loud noises during service, specifically exposure to sounds associated with amphibious assault vehicles and firing ranges, and that such exposure caused his current right ear hearing loss.  His Report of Medical History at the time of his military discharge examination shows that his usual occupation was "1833- Amtrak."  As such, the Board finds his account of in-service noise exposure to be consistent with his service.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss disability, or to have caused chronic or continuous symptoms of hearing loss.  Otherwise, the Veteran's hearing loss must be evaluated to have been compensably disabling within one year of service to be presumed incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect that on the authorized audiological evaluation for service enlistment in March 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
/
20

In a June 2011 statement, the Veteran reported that, to the best of his recollection, he was not given a hearing evaluation at separation.  However, on the authorized audiological evaluation for discharge from service in July 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5

Each examination report above shows that the Veteran's hearing was within normal limits throughout service.  See Hensley, 5 Vet. App. at 157.  Furthermore, there are no documented incidents while in service where the Veteran sought medical attention for hearing problems.  The Veteran did mark on his report of Medical History during his separation examination that he had a history of ear, nose, or throat trouble.  While, at present the Veteran does not recall undergoing a service discharge examination; the Board may not ignore the July 1980 hearing evaluation.  Based on the foregoing, the Board finds that the Veteran did not have symptoms of right ear hearing loss during service.

On the authorized VA audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  The diagnosis by the VA examiner was normal to mild sensorineural hearing loss in the Veteran's right ear.  According to the VA examiner, the Veteran's current hearing loss in his right ear is not the result of exposure to military acoustic trauma, and in so finding, the examiner noted that the Veteran's hearing in the right ear actually improved during service.  The Board finds the VA examination results to be highly probative of a lack of in-service injury regarding the Veteran's current right ear hearing loss.

Based on the charts above, as well as his contemporaneous service treatment records, it is evident that the Veteran did not have any symptoms of right ear hearing loss when he joined the military or when he separated from service.  As a result, the Board finds that the Veteran's current hearing loss symptoms were not chronic or continuous while in service, or evaluated to have been compensably disabling within one year of service to allow for a presumption regarding an in-service injury.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that right ear hearing loss did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in June 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the June 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in September 2010.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for residuals of a traumatic brain injury.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
      
      
ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The issue of entitlement to service connection for left ear hearing loss must be remanded to obtain a supplemental medical opinion.  

In short, the Veteran asserts that his current left ear hearing loss is related to acoustic trauma incurred during service.  In statements supporting his claim, he described service as an amphibious assault vehicle driver and crew chief when he was in service, and, that he was exposed to very high decibel noise levels for a minimum of twenty-plus hours per week, without hearing protection, for two years.  He also claims that he was exposed to loud noises from firing heavy machine guns and small arms twice a month for one to two hours at a time.  However, the Veteran's service treatment records reflect a possibility of pre-existing hearing loss in his left ear.

On the authorized audiological evaluation for service enlistment in March 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
55
45
45
/
65

On the authorized audiological evaluation at service separation in July 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
65
25
20
30
80

Following separation from service, the Veteran underwent a VA audiological evaluation in September 2010.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
25
25
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

The examiner indicated that the Veteran's left ear hearing loss was not related to service, and based his negative opinion regarding left ear hearing loss on the fact that his hearing improved during and after service.  The Board notes, however, that the Veteran's hearing appears to have worsened at the 500 hertz and 4,000 hertz ranges, and that because hearing loss pre-existed service, the Board needs additional information from the examiner.
 
With consideration of the above, the Board finds that an addendum VA medical opinion is warranted to address whether the Veteran has left ear hearing loss was aggravated by service.  

Accordingly, this matter is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's case to be reviewed by an audiologist who, after considering the pertinent information in the record in its entirety, specifically including the Veteran's lay statements regarding the onset and continuity of symptoms related to his left ear hearing loss, should provide an opinion with respect to the following questions:

a)  Was the Veteran's left ear hearing loss that pre-existed service aggravated beyond the natural progression of the disease during service?  Please comment on the significance of the puretone findings at each measured frequency upon examination at enlistment and upon discharge from the military.  

Note:  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why. 

2.  After completing all indicated development, readjudicate the claim for service connection for left ear hearing loss in light of all the evidence of record.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, to specifically include consideration of all evidence added to the record since the December 2011 statement of the case, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


